DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 03/05/2021, claims 21-23 have been newly added; claims 1-23 are currently pending. The previous rejections under 101 as claiming the “same invention” has been withdrawn since the previous claims of 1-18 of the co-pending application 16/378,217 that were subject to these statutory double patenting rejections currently cancelled, making the statutory double patenting rejections rendering the rejections in the instant application moot. 
Therefore, the statutory double patenting rejections have been withdrawn. But, the current amended claims may be subject, though, to non-statutory double patenting rejections, as the claim limitations show similarities with little variations (see the compared claims limitations put in the below table). 
Information Disclosure Statment
The Information Disclosure Statement dated 03/05/2021 is acknowledged and the cited references have been considered in this examination.
DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claim 1 provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 19 of the co-pending application number 16/378,217.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim similar system for providing a multifunctional utility box for a charging system for rechargeable vehicles with a utility box for housing and providing access to utility equipment, the utility box being fixed at an outdoor location.

Claim 1 of the instant application 16/555,958
Claim 19 of the co-pending application 16/378,217
1. A system for providing a multifunctional utility box, the system comprising: 
a utility box for housing and providing access to utility equipment, the utility box being fixed at an outdoor location and including one or more external surfaces enclosing an interior cavity containing the utility equipment; and an electronic display disposed on a first surface from among the one or more external surfaces.
19. A charging system for rechargeable vehicles comprising: a utility box for housing and providing access to utility equipment, the utility box being fixed at an outdoor location and including one or more external surfaces enclosing an interior cavity containing the utility equipment; and a charging rack including charging locations sized … charging rack receives power from a power source …


	Claims 8 and 13 of the instant application is somewhat similar to claim 19 of the co-pending application 16/378,217, hence rejected same non-statutory Double Patenting rejections described above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cenizal et al. (22014/0143578) in view of Prosser et al. (US 8,963,481). 
With respect to claims 1, 8 and 21-22, Cenizal et al. (Hereinafter, Cenizal) discloses a system for providing a multifunctional utility box (Fig. 2, 200), the system comprising: a utility box for housing and providing access to utility equipment (Fig. 2, 202 and fig. 3, 306), an electronic display disposed on a first surface from among the one or more external surfaces (Fig. 2, 208a display screen; para. # 0044). 
       
    PNG
    media_image1.png
    658
    738
    media_image1.png
    Greyscale

Cenizal, however, does not expressly disclose the utility box being fixed at an outdoor location and including one or more external surfaces enclosing an interior containing the utility equipment.
(Fig. 13B, interior cavity, such as 1310, 212) containing the utility equipment (13B and other related figures describes utility box having storage racks and compartment door-outdoor location or separate from other utility parts, such as storage shelf 1314, compartment 1310 and rack location 1312)(see figure 13b description below).

    PNG
    media_image2.png
    529
    748
    media_image2.png
    Greyscale

 	Cenizal and Prosser are analogous art because they are from the same field of endeavor namely power line communication and distribution apparatus and charging service vehicles. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a utility box or equipment being fixed outdoor location that includes external surfaces system to the power charging and distribution apparatus of Cenizal in view of the teachings of Prosser that placing at an outdoor location help separate the utility system from other power receiving elements to effectively control the multifunctional unity easily and the 
With respect to claims 2 and 9, the combined references of Cenizal and Prosser disclose the system for providing the multifunctional utility box, further Cenizal discloses comprising a wireless router configured to provide a WiFi hotspot centered at the utility box (Para. # 0047). 
With respect to claims 3 and 10, the combined references of Cenizal and Prosser disclose the system for providing the multifunctional utility box, further Cenizal discloses wherein the wireless router is disposed within the interior cavity of the utility box (Para. # 0052). 
With respect to claims 4 and 11, the combined references of Cenizal and Prosser disclose the system for providing the multifunctional utility box, further Cenizal discloses wherein the wireless router includes one or more antenna elements that protrude from the interior cavity of the utility box (Para. # 0048, such as satellite, etc. is using embedded and exposed antenna elements). 
With respect to claims 5 and 12, the combined references of Cenizal and Prosser disclose the system for providing the multifunctional utility box, further Cenizal discloses wherein the electronic display receives power from a power source disposed within the interior cavity of the utility box (Para. # 0044). 
With respect to claims 6 and 7, the combined references of Cenizal and Prosser disclose the system for providing the multifunctional utility box, further Cenizal discloses wherein the electronic display comprises a liquid crystal display (LCD) (Para. # 0044, 0045 and 0053 discloses different display materials such as information on the dashboard screen and obvious that the screens are made of an LCD or organic LCD).
Claims 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2013/0030920) in view of Prosser et al. (US 8,963,481). 
With respect to claims 13… , 25 and 38, Wu et al. (Hereinafter, Wu) discloses a  modular system powered by power at a utility box, an electronic display on the utility box (Para. # 0022, 0069, 0094);  a charging rack (Fig. 1, 104/124) including charging locations sized to receive and electrically connected to the utility box (Para. # 0086, 0081, 0073-0074; Figs. 1-3); an electronic display disposed on a first surface from among one or more external surfaces (Para. # 0048, 0065 and 0068).  


    PNG
    media_image3.png
    560
    726
    media_image3.png
    Greyscale
       
    PNG
    media_image4.png
    604
    577
    media_image4.png
    Greyscale

WU, however, does not expressly disclose the utility box being fixed at an outdoor location and including one or more external surfaces enclosing an interior containing the utility equipment.
Prosser et al (Hereinafter, Prosser) discloses, on the other hand, the utility box being fixed at an outdoor location and including one or more external surfaces enclosing (Fig. 13B, interior cavity, such as 1310, 212) containing the utility equipment (13B and other related figures describes utility box having storage racks and compartment door-outdoor location or separate from other utility parts, such as storage shelf 1314, compartment 1310 and rack location 1312)(see figure 13b description below).

    PNG
    media_image2.png
    529
    748
    media_image2.png
    Greyscale

 	WU and Prosser are analogous art because they are from the same field of endeavor namely power charging and distribution apparatus and charging service vehicles. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a utility box or equipment being fixed outdoor location that includes external surfaces system to the power charging and distribution apparatus of WU in view of the teachings of Prosser as place at an outdoor location help separate the utility system from other power receiving elements to effectively control the multifunctional unity easily and the different enclosures help organize the utility elements, such as the charge cable compartment, as in 1318, and battery compartment 1316, etc. for easy access.
With respect to claim 14, the combined references of Wu and Prosser disclose the modular system powered by power at the utility box, further Prosser discloses wherein the charging rack includes spaces for more than one type of vehicle (See Fig. 5A).
With respect to claims 15…, 22 and 36-37, the combined references of Wu and Prosser disclose modular system powered by power at the utility box, wherein Wu discloses the vehicles include scooters and bicycles (see Para. # 0113).  
With respect to claim 16, the combined references of Wu and Prosser disclose modular system powered by power at the utility box, further Wu discloses wherein the charging rack powers the locking mechanism are controlled wirelessly (Para. # 0018).  
With respect to claim 17, the combined references of Wu and Prosser disclose modular system powered by power at the utility box, further Wu discloses wherein the charging rack includes one or more wired connections for charging vehicle (Para. # 0048).  
With respect to claims 18-20, the combined references of Wu and Prosser disclose modular system powered by power at the utility box, further Wu discloses charging rack includes an induction coil for charging vehicle wirelessly (See para. # 0048: use combination of wires or inductive cables-induction coil for wireless charging; Para. # 0067 and 0089 including figure 2; Paras. # 0020 and 0048).  
With respect to claim 23, the combined references of Wu and Prosser disclose modular system powered by power at the utility box, further Wu discloses wherein the electronic display comprises an electronic display (Para. # 0069).  




Response to Arguments

Applicant’s arguments as per the remarks of 03/05/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/YALKEW FANTU/Primary Examiner, Art Unit 2859